              Case 1:20-cv-10333-RA Document 11 Filed 03/16/21 Page 1 of 2

                                                                       USDC-SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC#:
                                                                       DATE FILED: 3-16-21
 DAWN QUAKER,

                              Plaintiff,
                                                                         20-CV-10333 (RA)
                         v.                                                    ORDER
 T-MOBILE,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

        On March 12, 2021, the Court received a letter from Plaintiff requesting that counsel be appointed

for her until she is able to secure counsel of her own. Dkt. 10. In civil cases, unlike in criminal cases,

there is no requirement that courts supply indigent litigants with counsel. See Hodge v. Police Officers,

802 F.2d 58, 60 (2d Cir. 1986). Even if a court believes that a litigant should have a lawyer, it has no

authority to “appoint” counsel, but instead may only “request” that an attorney volunteer to represent a

litigant. See Mallard v. US. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301-310 (1989). In

considering whether to grant an indigent litigant’s request for pro bono counsel, a district court considers

the merits of the case, the litigant’s efforts to obtain a lawyer, and the litigant’s ability to gather the facts

and present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir.

1989). It is too early for the Court to assess the merits of Plaintiff’s case and as a result, her request for

the appointment of counsel is denied without prejudice to renewal at a later date if additional grounds

for the application are presented to the Court. The Court would also like to remind Plaintiff that free

legal assistance may be available to her through the New York Legal Assistance Group (“NYLAG”),

which is an independent free legal clinic. Plaintiff can contact NYLAG by calling (212) 613-500 or

emailing info@nylag.org.
               Case 1:20-cv-10333-RA Document 11 Filed 03/16/21 Page 2 of 2



         The Court would also like to draw Plaintiff’s attention to its December 23, 2020 order, which

can be found at docket entry 9 on this case’s docket. The Court will request the Clerk of Court to resend

it to her now. Pursuant to that order, Plaintiff is required to file an amended complaint that states clearly

which acts by T-Mobile caused her harm and explains the legal grounds on which she seeks relief from

that harm. Plaintiff was required to file this amended complaint no later than February 21, 2021. The

Court will now grant Plaintiff until April 16, 2021 to do so.

         Also pursuant to the Court’s December 23, 2020 order, the initial pre-trial conference in this case

was adjourned until May 21, 2021, at 10:30 am. The conference will be held by telephone. To access

the conference, Plaintiff should call (888) 363-4749 at the appropriate time and enter the Access Code

1015508. This conference line is open to the public. If Plaintiff is proceeding pro se (without an

attorney), she is required to appear personally at this conference. If she has retained an attorney, he or

she should attend the conference in Plaintiff’s place, although Plaintiff is also welcome to attend.

         The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff, as well as a

copy of the Court’s December 23, 2020 order. See Dkt. 9.

SO ORDERED.

Dated:      March 16, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge




                                                      2
